        Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 JANE DOE

 v.                                          CASE NO.:

 THE ROCKET SCIENCE GROUP LLC
 d/b/a MAILCHIMP


                    PLAINTIFF’S ORIGINAL COMPLAINT

                                      SUMMARY

      1.     Fighting sex trafficking is hard enough without U.S. tech companies

helping foreign-based sex trafficking companies grow and profit from their

trafficking in this country.

      2.     It is no longer acceptable for U.S. tech companies to turn profit while

creating a public health and financial crisis such a sex trafficking.

      3.     The days of creating catastrophic harms and losses to our children and

communities while hiding behind blanket erroneous immunity are over.

      4.     For years until it was shut down by the United States government,

Backpage was the largest purveyor of sex trafficking on the internet.
        Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 2 of 19




      5.     After the U.S. Justice Department seized and shut down Backpage,

foreign copycat sites immediately popped up, capitalizing on the void left in the

multi-billion-dollar sex trafficking industry.

      6.     YesBackpage was one of those copycats who provided a new forum for

sex traffickers to sell sex trafficking victims to johns across the United States.

      7.     MailChimp, a company based right here in Atlanta, assisted

Yesbackpage in carrying on Backpage’s legacy by targeting traffickers and their

victims, something Yesbackpage would never have been able to do without

MailChimp’s assistance.

      8.     MailChimp made available its marketing resources and expertise to

YesBackpage that enabled traffickers to begin where they left off with Backpage:




                                          -2-
        Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 3 of 19




      9.     MailChimp by and through the use of their specialized services directly

facilitated the trafficking of Jane Doe.

      10.    Jane Doe brings suit against MailChimp because of the harms and

losses this tech company caused to her, and to our community.

                             JURISDICTION AND VENUE

      11.    This Court has original subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331, because this action involves a federal question under the Trafficking Victims

Protection Reauthorization Act (“TVPRA”), 22 U.S.C. § 1581.

      12.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

MailChimp is headquartered in this District.

      13.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to this claim occurred in this

District and Division.

                                    THE PARTIES

      14.    Jane Doe is a natural person who is a resident and citizen of Wisconsin.

      15.    MailChimp is a domestic limited liability company.

      16.    MailChimp maintains its headquarters and principal place of business

in Atlanta, Georgia. All of MailChimp’s members are residents of Georgia.




                                           -3-
        Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 4 of 19




      17.      MailChimp may be served by serving its registered agent for service of

process, Corporation Service Company, 40 Technology Parkway South, Ste.

300, Norcross, GA 30092, or by any other method authorized by law.

                                        FACTS

      18.      In 2016, there were at least 40 million victims of human trafficking

worldwide, with at least 4.8 million victims—including children—trapped in sexual

exploitation. UNITED NATIONS, Global Estimates of Modern Slavery, 39 (2017),

http://www.ilo.org/wcmsp5/groups/public/---dgreports/---dcomm/documents/

publication/wcms_575479.pdf.

      19.      The National Center for Missing and Exploited Children testified to

Congress in 2016 there had been an 846% increase from 2010 to 2015 in reports of

suspected child-sex trafficking, an increase the organization found to be “directly

correlated to the increased use of the internet to sell children for sex.” Testimony of

Yiota G. Souras, Senior Vice President and General Counsel, National Center for

Missing and Exploited Children, before S. Permanent Subcomm. on Investigations,

at 2 (Nov. 19, 2015).

      20.      The internet has transformed the commercial sex trade, particularly by

increasing ready access, proliferating online advertising, and providing instant

connections.



                                         -4-
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 5 of 19




      21.    On April 6, 2018, President Trump signed into law the Stop Enabling

Sex-Trafficking Act (SESTA), S. 1693 – 115th Congress.

      22.    The same day SESTA passed, April 6, 2018, the FBI seized Backpage’s

website and arrested its founders and owners:




      23.    What Backpage had been doing was no secret. In August 2011, 41 state

governors wrote an open letter to Backpage, publicly referring to Backpage as a “hub

of human trafficking, especially the trafficking of minors.”

      24.    Attorney General Jeff Sessions proclaimed, “For far too long,

Backpage.com exists as the dominant marketplace for illicit commercial sex, a place

where sex traffickers frequently advertised children and adults alike. But this


                                        -5-
        Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 6 of 19




illegality stops right now.” Press Release, U.S. Dept. of Justice, Justice Department

Leads Effort to Seize Backpage.Com, the Internet’s Leading Forum for Prostitution

Ads,    and     Obtains    93-Count      Federal     Indictment   (Apr.   9,   2018),

https://www.justice.gov/opa/pr/justice-department-leads-effort-seize-

backpagecom-internet-s-leading-forum-prostitution-ads.

       25.    The passing of SESTA and the seizure of Backpage sent shockwaves

through the tech community.

       26.    The seizure of Backpage was significant and international news.

       27.    In the next few days, major technology companies like Craigslist and

Tumblr made announcements concerning the removal of adult content from their

products in light of SESTA.

       28.    Yet, despite the public outcry and condemnation of actions, MailChimp

chose to go the other way and assist YesBackpage in its sex trafficking venture.

       29.    With Backpage shut down, YesBackpage quickly popped up as an

alternative for sex traffickers to post their victims for sale.

       30.    YesBackpage openly boasts that it is a replacement for Backpage.

       31.    YesBackpage functions the same way that Backpage did and by

declaration through MailChimp communications specifically used Backpage data.

       32.    YesBackpage also offers sex acts for sale by sex trafficking victims.


                                           -6-
        Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 7 of 19




       33.     YesBackpage knowingly facilitates sex trafficking.

       34.     YesBackpage needed marketing resources and ability to reach sex

traffickers.

       35.     Without the ability to reach sex traffickers, YesBackpage would not be

able to supply victims to post for sale for sex on its website.

       36.     MailChimp allows persons and businesses to use its talent, resources,

technology and services to market and communicate.

       37.     YesBackpage used Mail Chimp technology to enable efficient and

targeted communication between itself and sex traffickers.

       38.     MailChimp was thereby an active party in the process of soliciting and

fulfilling acts of sex trafficking.

       39.     MailChimp’s integrated communications software was used together to

track postings of illegal advertisements, encourage greater use of these

advertisements by traffickers, and effectively promote sex trafficking on an

unprecedented scale.

       40.     MailChimp was the key technology used to unify the various digital

components of the sex trafficking transaction, including the use of email to increase

more advertising, more consumption of those ads, and thereby facilitate more sex

trafficking.


                                          -7-
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 8 of 19




      41.    Armed with knowledge of activity occurring through YesBackpage,

MailChimp sent email campaigns directly from its servers to existing and potential

YesBackpage customers—that is, sex traffickers.

      42.    After sending the email campaigns, MailChimp monitored the e-mails

to see if they were opened or not, and to gain other information from the recipients.

      43.    YesBackpage contracted with MailChimp to advertise sex for sale on

YesBackpage’s website.

      44.    YesBackpage paid money to MailChimp for its licenses, outbound

communications, and other assistance.

      45.    YesBackpage contracted with MailChimp to advertise for users to post

sex for sale on YesBackpage’s website.

      46.    MailChimp took YesBackpage’s money to distribute advertisements

for persons to use the YesBackpage website to post sex for sale.

      47.    Jane Doe was sex trafficked on YesBackpage as a result of

YesBackpage’s messages on MailChimp’s platform.




                                         -8-
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 9 of 19




      48.   MailChimp’s branding was proudly displayed on this and other emails

sent by MailChimp:




      49.   MailChimp collected a variety of information from contacts who

received the emails.




                                     -9-
          Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 10 of 19




          50.    The information collected by MailChimp included, in MailChimp’s

own words:1




          51.    MailChimp then used this data “for a range of reasons, including” for

data analytics, for sale or sharing with third-party partners, and for remarketing. Id.

          52.    For example, MailChimp’s marketing and remarketing efforts

included:2




1
    MailChimp, Privacy Policy, https://mailchimp.com/legal/privacy/ (last accessed Nov. 25, 2019).
2
    Id.


                                                - 10 -
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 11 of 19




      53.   In this manner, MailChimp used and profited from the contacts

provided by YesBackpage or sourced by MailChimp in furtherance of its business

relationship with YesBackpage.

      54.   Jane Doe is one of MailChimp’s sex trafficking victims.

      55.   MailChimp knowingly facilitated the sex trafficking of Jane Doe.

      56.   MailChimp’s marketing relationship with YesBackpage makes it

responsible for its natural consequences—the sex trafficking of Jane Doe.

                  FIRST CAUSE OF ACTION—SEX TRAFFICKING

      57.   Jane Doe incorporates all other allegations.

      58.   At all relevant times, Jane Doe was and is a victim within the meaning

of 18 U.S.C. § 1595(a).

      59.   At all relevant times, Jane Doe was and is a victim within the meaning

of 18 U.S.C. § 1595(a).




                                       - 11 -
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 12 of 19




      60.    At all relevant times, MailChimp was and is a perpetrator within the

meaning of 18 U.S.C. § 1595(a).

      61.    MailChimp benefitted, by receiving financial and other compensation,

through its participation in a venture involving the illegal posting of advertisements

for sex trafficking, including the sex trafficking of children. 18 U.S.C. §§ 1590(a),

1591(a)(2), 1593A.

      62.    MailChimp knew or should have known it was participating in a

venture involving the illegal posting of advertisements for sex trafficking, including

the sex trafficking of children, in violation of the TVPRA, 18 U.S.C. § 1581, et seq.

      63.    MailChimp’s TVPRA violations were a direct, producing, and

proximate cause of the injuries and damages to Jane Doe.

                     SECOND CAUSE OF ACTION—NEGLIGENCE

      64.    Jane Doe incorporates all other allegations.

      65.    MailChimp had a duty to the general public and to persons made subject

to its marketing platform, including Jane Doe, to take reasonable steps to protect

them from the foreseeable dangers of their marketing automation platform.

      66.    MailChimp failed to exercise ordinary care as would a reasonably

prudent person under the same circumstances.




                                        - 12 -
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 13 of 19




       67.   MailChimp was also negligent in one or more of the following, non-

exclusive particulars:

             a.     Failure to stop online posting of Jane Doe and other human or
                    sex trafficking victims;

             b.     Allowing, permitting, and encouraging the posting for sexual
                    exploitation of Jane Doe and other human and sex trafficking
                    victims; and

             c.     Allowing, permitting, and encouraging the sexual exploitation
                    minor children, including Jane Doe.

       68.   MailChimp’s negligent actions proximately caused legal injuries to

Jane Doe.

       69.   Each of MailChimp’s negligent acts and omissions, singularly or

collectively, constituted negligence and proximately caused legal injuries to Jane

Doe.

                  THIRD CAUSE OF ACTION—NEGLIGENCE PER SE

       70.   Jane Doe incorporates all other allegations.

       71.   MailChimp’s acts and omissions violated various provisions of federal

law, including the TVPRA, 18 U.S.C. § 1581, et seq.

       72.   MailChimp’s failure to comply with the standard of care set forth in

these laws constitutes negligence per se.




                                        - 13 -
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 14 of 19




      73.    Each of MailChimp’s negligent acts and omissions, singularly or

collectively, constituted negligence per se and proximately caused legal injuries to

Jane Doe.

                FOURTH CAUSE OF ACTION—GROSS NEGLIGENCE

      74.    Jane Doe incorporates all other allegations.

      75.    MailChimp’s acts and omissions constitute gross neglect.

      76.    Viewed objectively from the standpoint of MailChimp at the time of

the incidents, MailChimp’s acts and omissions involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to Jane Doe.

      77.    MailChimp nevertheless evidenced conscious indifference to the rights,

safety, or welfare of others, including Jane Doe.

      78.    As a result of MailChimp’s gross neglect, Jane Doe was exposed to and

did sustain serious and grievous personal injury.

      79.    Each of MailChimp’s negligent acts and omissions, singularly or

collectively, constituted gross negligence and proximately caused legal injuries to

Jane Doe.

      80.    Exemplary damages are warranted for MailChimp’s gross negligence.

                FIFTH CAUSE OF ACTION—AIDING AND ABETTING

      81.    Jane Doe incorporates all other allegations.



                                        - 14 -
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 15 of 19




      82.    MailChimp intentionally aided and abetted, by assisting and

participating with, and by assisting or encouraging each other to commit the tortious

result—including, but not limited to, violation of the TVPRA, 18 U.S.C. § 1581, et

seq., negligence, and gross negligence.

      83.    MailChimp intentionally aided and abetted, by assisting and

participating with, or by encouraging, YesBackpage and/or Jane Doe’s trafficker, in

the commitment of the tortious acts.

      84.    MailChimp’s tortious acts to assist or encourage these violations

against Jane Doe, when viewed individually and separate and apart from each other

and Jane Doe’s trafficker, were a breach of duty to Jane Doe and a substantial factor

in causing the tortious activity against her.

      85.    MailChimp (a) had knowledge that YesBackpage and/or Jane Doe’s

trafficker’s conduct constituted a tort, (b) had the intent to assist YesBackpage

and/or Jane Doe’s trafficker in committing a tort, (c) gave YesBackpage and/or Jane

Doe’s trafficker assistance or encouragement, and (d) constituted a substantial factor

in causing the torts committed by YesBackpage and/or Jane Doe’s trafficker.

      86.    With respect to assisting and participating with YesBackpage and/or

Jane Doe’s trafficker’s tortious conduct (a) MailChimp provided substantial

assistance to YesBackpage and/or Jane Doe’s trafficker in accomplishing the


                                          - 15 -
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 16 of 19




tortious result; (b) MailChimp’s own conduct, separate from YesBackpage and/or

Jane Doe’s trafficker’s conduct, was a breach of duty to Jane Doe; and (c)

MailChimp’s participation was a substantial factor in causing the tortious result.

      87.    As a result of MailChimp’s aiding and abetting, Jane Doe was exposed

to and did sustain serious and grievous personal injury.

      88.    Each of MailChimp’s negligent acts and omissions, singularly or

collectively, constituted gross negligence and proximately caused legal injuries to

Jane Doe.

                                     DAMAGES

      89.    MailChimp’s acts and omissions, individually and collectively, caused

Jane Doe to sustain legal damages.

      90.    Jane Doe is entitled to be compensated for personal injuries and

economic damages, including:

             a.    Actual damages;

             b.    Direct damages;

             c.    Incidental and consequential damages;

             d.    Mental anguish and emotional distress damages (until trial and
                   in the future);

             e.    Restitution;

             f.    Unjust enrichment; and



                                        - 16 -
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 17 of 19




               g.    Penalties.

       91.     Jane Doe is entitled to exemplary damages.

       92.     Jane Doe is entitled to treble damages.

       93.     Jane Doe is entitled to recover attorneys’ fees and costs of court.

       94.     Jane Doe is entitled to pre- and post-judgment interest at the maximum

legal rates.

       95.     A constructive trust should be imposed on MailChimp and the Court

should sequester any benefits or money wrongfully received by MailChimp for the

benefit of Jane Doe.

                                     JURY DEMAND

       96.     Jane Doe demands a jury trial on all issues.

                                    RELIEF SOUGHT

       97.     Wherefore, Jane Doe respectfully requests judgment against

Defendants for actual damages in excess of the minimum jurisdictional limits of this

Court, pre- and post-judgment interest as allowed by law, costs of suit, attorney fees,

and all other relief, at law or in equity, to which she may be justly entitled.




                                          - 17 -
       Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 18 of 19




                                       Respectfully submitted,

                                       ANDERSEN, TATE & CARR, P.C.

                                       /S/ PATRICK J. MCDONOUGH
                                       Patrick J. McDonough
                                       Georgia State Bar No. 489855
                                       pmcdonough@atclawfirm.com
                                       Jonathan S. Tonge
                                       Georgia State Bar No. 303999
                                       jtonge@atclawfirm.com
                                       Attorneys for Plaintiff
One Sugarloaf Centre
1960 Satellite Boulevard, Suite 4000
Duluth, Georgia 30097
(770) 822-0900 | Telephone
(770) 822-9680 | Facsimile


                                       ANNIE MCADAMS, PC, LEAD COUNSEL

                                       Annie McAdams
                                       annie@mcadamspc.com
                                       Texas Bar No. 24051014
                                       (pending pro hac)
                                       ANNIE MCADAMS, PC
                                       1150 Bissonnet
                                       Houston, Texas 77005
                                       (713) 785-6262
                                       (866) 713-6141 (fax)

                                       Michael T. Gallagher
                                       mike@gld-law.com
                                       Texas Bar No. 07586000
                                       (pending pro hac)
                                       Pamela McLemore
                                       pamm@gld-law.com
                                       Texas Bar No. 24099711
                                       (pending pro hac)

                                       - 18 -
            Case 1:19-cv-05393-WMR Document 1 Filed 11/26/19 Page 19 of 19




                                        Boyd Smith
                                        Texas Bar No. 18638400
                                        (pending pro hac)
                                        THE GALLAGHER LAW FIRM
                                        2905 Sackett Street
                                        Houston, Texas 77098
                                        (713) 222-8080
                                        (713) 222-0066 (fax)

                                        David E. Harris
                                        dharris@shhlaw.com
                                        Texas Bar No. 24049273
                                        (pending pro hac)
                                        Jason Hoelscher
                                        Texas Bar No. 24010671
                                        (pending pro hac)
                                        Louie J. Cook
                                        lcook@shhlaw.com
                                        Texas Bar No. 24101191
                                        (pending pro hac)
                                        Jeffrey H. Richter
                                        jrichter@shhlaw.com
                                        Texas Bar No. 24061614
                                        (pending pro hac)
                                        SICO HOELSCHER HARRIS LLP
                                        802 N. Carancahua, Ste. 900
                                        Corpus Christi, Texas 98401
                                        (361) 653-3300
                                        (361) 653-3333 (fax)


                                        Attorneys for Jane Doe




3656614_1




                                        - 19 -
